EXHIBIT 10.7


GRANT PARK FUTURES FUND
LIMITED PARTNERSHIP
 
ADVISORY CONTRACT
 
This Advisory Contract (the “Agreement”) is made as of the 22nd day of February,
2006, among Grant Park Futures Fund Limited Partnership, an Illinois limited
partnership (the “Partnership”), Dearborn Capital Management, L.L.C., an
Illinois limited liability company (the “General Partner”) and Welton Investment
Corporation, a Delaware corporation (“Advisor”), on the following premises,
terms and conditions:
 
RECITALS
 
WHEREAS, the Partnership has been organized to trade in commodity interests,
including futures contracts, forward contracts, options on futures contracts,
forward contracts and on commodities, spot contracts and swap contracts
(“Commodity Interests”); and
 
WHEREAS, the General Partner is, pursuant to the Partnership’s Limited
Partnership Agreement, as amended from time to time (the “Partnership
Agreement”), authorized to utilize the services of one or more commodity trading
advisors in connection with the commodity trading activities of the Partnership;
and
 
WHEREAS, the Partnership currently offers its units of limited partnership
interest (“Units”) to the public and has registered the Units for sale with the
Securities and Exchange Commission and certain of the states; and
 
WHEREAS, Advisor’s current business is advising and making trading decisions
with respect to the purchase and sale of Commodity Interests; and
 
WHEREAS, Advisor is registered as a commodity trading advisor with the Commodity
Futures Trading Commission (“CFTC”) and is a member of the National Futures
Association (“NFA”) and will maintain that registration and membership for the
term of this Agreement; and
 
WHEREAS, the Partnership and Advisor wish to enter into this Agreement in order
to set forth the terms and conditions upon which Advisor will render and
implement commodity trading advisory services on behalf of the Partnership on
and after the date hereof until this Agreement is terminated;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
AGREEMENTS
 
1. Preparation of Materials. Advisor will cooperate with the Partnership in the
Partnership’s endeavors to prepare and update, or cause to be prepared and
updated, a registration statement on Form S-1, or such other form as may then be
available (“Registration Statement”), and prospectus and disclosure document
included therein (“Prospectus”), promotional brochures or other marketing
materials as well as any other materials reasonably requested or required by the
General Partner in connection with the organization, operation, or
 

--------------------------------------------------------------------------------


 
marketing of the Partnership or the registration or renewal of registration of
the Units for sale to the public in all applicable jurisdictions (collectively,
with the Registration Statement and Prospectus, the “Materials”). In this
regard, Advisor will furnish to the General Partner such information as may be
reasonably requested for inclusion in such Materials. Moreover, Advisor agrees
to make all necessary disclosures regarding itself, its principals, its trading
performance, customer accounts and otherwise as are required in the judgment of
the Partnership to be made in such Materials.
 
2. Certain Representations and Warranties of Advisor. Advisor represents and
warrants to the Partnership and the General Partner and agrees as follows:
 
(a) The Disclosure Document of Advisor and any other information relating to
Advisor, its businesses, principals, and past performance record that has been
requested by the General Partner, has been delivered to the General Partner and
is current, accurate and complete in all material respects and is in compliance
with all applicable laws, rules and regulations, including Part 4 of the CFTC
regulations promulgated under the Commodity Exchange Act, as amended (the “CE
Act”), and Advisor will provide the General Partner with updated or amended
copies of any such materials when and if such materials are updated or amended.
 
(b) To the extent reasonably available to it, Advisor has supplied or will
supply, and has made available or will make available, for review by the General
Partner or its agents substantially all documents, statements, agreements,
confirmations and workpapers relating to all accounts managed by Advisor and any
other persons or entities controlled by Advisor for the period covered in any
Materials and the General Partner shall keep such information confidential;
provided, however, that Advisor may, in its discretion, withhold from any such
materials the name of the client for whom such account is maintained and any
materials containing proprietary information relating to Advisor’s trading
methodologies.
 
(c) Advisor is registered as a commodity trading advisor and commodity pool
operator with the CFTC and is a member of the NFA.
 
(d) Advisor is a corporation organized under the laws of the state of Delaware,
with full power and authority to enter into this Agreement.
 
(e) This Agreement has been duly and validly authorized, executed and delivered
by, and is a valid and binding contract of, Advisor enforceable in accordance
with its terms.
 
(f) The representations and warranties made in this Agreement by Advisor shall
be continuing during the term of this Agreement and if at any time any event has
occurred which would make or tend to make any of the representations and
warranties in this Agreement not true, Advisor will promptly notify the General
Partner.
 
3. Certain Representations and Warranties of the Partnership and General
Partner. The General Partner and the Partnership jointly and severally represent
and warrant to Advisor that:
 
2

--------------------------------------------------------------------------------


 
(a) This Agreement has been duly and validly authorized, executed and delivered
by, and is a valid and binding contract of, the General Partner and the
Partnership enforceable in accordance with its terms.
 
(b) The Partnership is duly formed and validly existing as an Illinois limited
partnership, with full partnership power to carry out its obligations under this
Agreement and its Limited Partnership Agreement, as such may be amended from
time to time (the “Partnership Agreement”).
 
(c) The Materials will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances in which they are
made, not misleading, or omit to state any material information required to be
disclosed therein under the CE Act, the Securities Act of 1933, and the rules
promulgated thereunder; provided, however, that this representation and warranty
shall not apply to any statements or omissions made in reliance upon and in
conformity with information furnished to the General Partner by or on behalf of
Advisor, as to it, including, without limitation, all references to Advisor and
its affiliates, controlling persons, shareholders, partners, directors, officers
and employees, as well as to Advisor’s trading approach and past performance
history, which has been provided by Advisor for inclusion in the Materials.
 
(d) Units in the Partnership will be offered and sold in compliance with the
requirements set forth in the Registration Statement and the Prospectus, the
Partnership Agreement and the Subscription Agreement and Power of Attorney. In
connection with the offer and sale of the Units, the General Partner will, and
the General Partner will use its reasonable efforts to ensure that any third
party selling agents will, comply fully at all times with all federal, state and
foreign securities laws, rules and regulations applicable to the offer and sale
of the Units to the public.
 
(e) The General Partner is duly formed and validly existing as an Illinois
limited liability company with full power and authority to carry out its
obligations under this Agreement and is registered with the CFTC as a commodity
pool operator and is a member of NFA.
 
(f) The General Partner has received, on behalf of the Partnership, the current
commodity trading advisor disclosure document of Advisor (the “Disclosure
Document”) and is familiar with the matters set forth therein.
 
(g) The representations and warranties made in this Agreement by the Partnership
and the General Partner shall be continuing during the term of this Agreement
and if at any time any event has occurred which would make or tend to make any
of the foregoing not true, the General Partner will promptly notify Advisor.
 
4. Duties of Advisor. Upon the allocation of assets of the Partnership to
Advisor, Advisor, for that portion of the Partnership’s assets allocated to
Advisor, shall have sole authority and responsibility for directing the
investment and reinvestment in Commodity Interests during the term of this
Agreement and in accordance with the trading policies and trading strategies set
forth in the Prospectus which has been furnished to Advisor and the trading
 
3

--------------------------------------------------------------------------------


 
principles of the Advisor’s Global Direction Portfolio Program (Global
Directional). If the General Partner shall, in its sole discretion, determine
that any trading instructions issued by Advisor violate those trading policies
or strategies, then the General Partner may cause any position placed in
violation to be reversed. Advisor will exercise its best efforts in determining
the trades in Commodity Interests. Changes in Commodity Interests traded shall
not be deemed material changes in trading policies. Advisor has advised the
Partnership that its past performance and the past performance of its principals
as provided to the General Partner is the result of Advisor’s trading methods as
modified and refined from time to time. The Partnership acknowledges that the
trading strategies of Advisor are confidential and proprietary. If a change in
Advisor’s trading strategies is deemed material in the sole judgment of Advisor,
then Advisor will not change its trading strategies without at least 10 days
prior written notice to the General Partner. All commissions and expenses
arising from the trading of, or other transactions in the course of the
administration of, the Partnership’s account shall be charged to the
Partnership’s account. The General Partner of the Partnership shall deliver to
Advisor, and renew when necessary, a Commodity Trading Authorization appointing
Advisor as the Partnership’s agent and attorney-in-fact for the purpose of
trading Commodity Interests. All trades for the account of the Partnership
directed by Advisor shall be made through such clearing broker or brokers as the
General Partner directs (each, a “clearing broker”). Currently, Man Financial
Inc. and UBS Financial Services Inc. are the Partnership’s only clearing brokers
for the assets of the Partnership allocated to Advisor. Notwithstanding the
foregoing, Advisor may place orders for Commodity Interest transactions for the
Partnership through executing brokers or floor brokers selected by Advisor and
may execute on behalf of the Partnership “give-up” agreements with such
executing brokers or floor brokers where necessary; provided that Advisor will
from time to time provide the General Partner with a list of the executing
brokers or floor brokers Advisor is then using and the General Partner may,
within 5 days of receiving such list after consultation with Advisor, object to
the use of an executing broker or floor broker and Advisor shall cease using
such broker on behalf of the Partnership. Advisor will not enter into any soft
dollar commission agreements with any of the clearing brokers or any other
broker. Any over-the-counter contracts in Commodity Interests transacted for the
Partnership’s trading account will be affected through the clearing broker or
its affiliates, as agreed upon between Advisor and the General Partner. Advisor
also from time to time may select other dealers through which any such contracts
will be traded, with the prior written consent of the General Partner. In its
trading for the Partnership’s account, Advisor shall not engage in “pyramiding,”
as such term is used in the Prospectus.
 
5. Independence of Advisor. Advisor shall for all purposes herein be deemed to
be an independent contractor and shall, unless otherwise expressly provided or
authorized, have no authority to act for or represent the Partnership in any way
or otherwise be deemed an agent of the Partnership. Advisor shall not offer or
sell or solicit any offers to purchase the Units. However, when requested by the
General Partner at such reasonable times and upon adequate notice as mutually
agreed to, Advisor will assist in the general explanation and presentation of
Advisor’s trading strategies and methods solely to the employees of the General
Partner and, in Advisor’s discretion, to the Partnership’s selling agents or to
other agents of the General Partner; provided, however, that nothing in this
section will require Advisor to disclose confidential and proprietary
information concerning its trading strategies and methods. The parties
acknowledge that Advisor has, neither alone nor in conjunction with the General
Partner, been an organizer or promoter of the Partnership. Nothing herein
contained shall be deemed to require the 
 
4

--------------------------------------------------------------------------------


 
Partnership to take any action contrary to its Partnership Agreement, its
Certificate of Limited Partnership or any applicable statute, regulation or
exchange rule.
 
6. Compensation.
 
(a) In consideration of and in compensation for all of the services to be
rendered by Advisor to the Partnership under this Agreement, beginning with the
first calendar quarter-end following the date of this Agreement, Advisor shall
receive compensation from the General Partner or the Partnership, as applicable,
as follows:
 
(1) The General Partner will pay to Advisor a “Consulting Fee” of 1% per year
(computed and accrued monthly on the basis of month-end “Allocated Net Assets,”
as defined in subsection (c) below, and paid quarterly) of such Advisor’s
Allocated Net Assets.
 
(2) The Partnership will pay to Advisor a quarterly “Incentive Fee” of 20% of
“New Trading Profits on the Allocated Net Assets of Advisor,” as defined in
subsection (d) below.
 
(b) Advisor shall not receive any commissions, compensation, remunerations or
payments whatsoever from any clearing broker with whom the Partnership carries
an account for any transactions executed in the Partnership’s account, nor shall
Advisor at any time be an “affiliate” of any clearing broker with whom the
Partnership carries an account, as such term is used in the Partnership
Agreement.
 
(c) “Allocated Net Assets” means that portion of the Partnership’s Net Assets
allocated to Advisor by the General Partner and subject to Advisor’s trading
discretion (including any notional funds), together with any appreciation or
depreciation in such Allocated Net Assets. “Net Assets” is defined as the total
assets of the Partnership including all cash and cash equivalents plus the
market value of all open Commodity Interest positions and U.S. Treasury bills,
but minus all accrued liabilities of the Partnership. The market value of a
Commodity Interest position shall be that price quoted on the exchange on which
each such contract is traded as of the close of each trading day, or if any such
contract is not so traded, the fair market value of each contract, as determined
by the General Partner.
 
(d) “New Trading Profits on the Allocated Net Assets of Advisor” shall mean the
sum of (A) the net of any profits (excluding interest income) and losses
realized on all trades closed out during the period on such Allocated Net
Assets, plus (B) the net of any unrealized profits and losses on open positions
as of the end of such period (after deduction for accrued brokerage commissions
and all other transaction fees and costs) on such Allocated Net Assets, minus
(C) (i) the net of any unrealized profits or losses on open positions as of the
end of the preceding period (after deduction for accrued brokerage commissions
and all other transaction fees and costs) on such Allocated Net Assets, and
(ii) cumulative net realized or unrealized trading losses on such Allocated Net
Assets (reduced by a proportionate share of realized and unrealized trading
losses on such Allocated Net Assets attributable to redeemed Units or
reallocated amounts as of any redemption or reallocation date), if any, carried
forward from all preceding periods since the last period for which an Incentive
Fee was payable to Advisor.
 
5

--------------------------------------------------------------------------------


 
7. Right to Advise Others. Advisor’s present business is advising with respect
to the purchase and sale of Commodity Interests. The services provided by
Advisor under this Agreement are not to be deemed exclusive. The General Partner
acknowledges that, subject to the terms of this Agreement, Advisor may render
advisory, consulting and management services to other clients. Advisor shall be
free to advise others and manage other Commodity Interest trading accounts,
including accounts owned by it or its principals, during the term of this
Agreement and to use the same information, computer programs and trading
strategy which it obtains, produces or utilizes in the performance of services
for the Partnership. In that connection, however, Advisor represents and
warrants that: (i) in rendering consulting, advisory and management services to
other Commodity Interest trading accounts and entities, it will use its best
efforts to achieve an equitable treatment of all accounts and will use a fair
and reasonable system of order entry for all accounts; and (ii) it will not
deliberately use any trading strategies for the Partnership which it or its
principals know are inferior to those currently offered by Advisor and employed
by Advisor for other accounts. Advisor agrees to be aware of the position limits
imposed on certain Commodity Interest contracts by the CFTC or applicable
contract market. Advisor will be entitled to use that portion of the applicable
position limits that bears the same relationship that the Partnership’s assets
allocated to it bears to all of the Partnership’s assets. If, at any time during
the term of this Agreement, Advisor is required to aggregate the Partnership’s
Commodity Interest positions with the positions of any other person for purposes
of applying the CFTC or exchange imposed speculative position limits, Advisor
will promptly notify the General Partner if the Partnership’s positions are
included in an aggregate amount which exceeds the applicable speculative
position limit. Advisor represents that, if speculative positions limits are
reached in any Commodity Interest contract, it will modify the trading
instructions to the Partnership’s account and its other accounts in a reasonable
and good faith effort to achieve an equitable treatment of all accounts. Advisor
currently believes and represents that such speculative limits will not
materially affect its trading recommendations or strategy for the Partnership
given Advisor’s current accounts and all proposed accounts for which each
Advisor has a contract to act as a commodity trading advisor.
 
8. Records of the Partnership. The General Partner will instruct the clearing
brokers to furnish copies of all trade confirmations and monthly trading reports
to Advisor. Advisor will maintain a record of all trading orders for the
Partnership’s account that have been filled and will monitor the Partnership’s
open positions. Upon the request of the General Partner, Advisor shall permit
the General Partner or its agent to inspect such information as the General
Partner may reasonably request for the purpose of confirming that the
Partnership has been treated equitably with respect to trading engaged in during
the term of this Agreement by all accounts controlled by Advisor or its
principals. Advisor shall permit the General Partner to inspect the trading
records of Advisor, its principals and their other clients for the purpose of
confirming that the Partnership is being treated equitably by Advisor, including
with respect to any modifications of trading strategies resulting from
speculative position limits and with respect to the assignment of priorities of
order entry to Advisor’s accounts, and the General Partner shall keep such
information confidential; provided, however, that Advisor may, in its
discretion, withhold from any such inspection the name of the client for whom
such account is maintained.
 
6

--------------------------------------------------------------------------------


 
9. Term and Termination; Automatic Renewal Provision.
 
(a) THE INITIAL TERM OF THIS AGREEMENT SHALL COMMENCE ON THE DATE HEREOF AND
SHALL CONTINUE UNTIL THE ONE YEAR ANNIVERSARY OF THE DATE HEREOF. THEREAFTER,
THE TERM OF THIS AGREEMENT WILL AUTOMATICALLY BE EXTENDED FOR ONE YEAR TERMS
FROM YEAR TO YEAR, UNLESS TERMINATED BY EITHER PARTY PURSUANT TO THE TERMS OF
SUBSECTION (b) BELOW. As used in this Agreement, the term “term” shall mean the
period commencing on the date hereof through the effective date of the
termination of this Agreement, unless the context requires otherwise.
 
(b) The General Partner and the Partnership or Advisor may terminate this
Agreement at any time upon no less than 60 days’ written notice to the other.
Notwithstanding the foregoing, this Agreement also may be terminated on written
notice at any time upon: (i) the General Partner’s withdrawal as General Partner
of the Partnership, as provided in the Partnership Agreement; (ii) the death,
disability or loss of services of Patrick Welton or upon Patrick Welton no
longer taking an active role in the business of Advisor; (iii) the sale of or
disposition of Advisor; (iv) the inability of Advisor to use its trading
strategies for the Partnership’s benefit; (v) the suspension, revocation or
withdrawal of Advisor’s registration as a commodity trading advisor or
withdrawal of the General Partner’s registration as a commodity pool operator or
the suspension or termination of any parties’ NFA membership; (vi) a material
breach of this Agreement by Advisor or the General Partner; (vii) a violation by
Advisor of the Partnership’s trading policies; or (viii) the General Partner’s
objection after consultation with Advisor to any executing broker used by
Advisor. In the event of the termination of this Agreement by Advisor, Advisor
shall be entitled to and the Partnership or the General Partner, as the case may
be as provided in Section 6 above, shall pay the quarterly Incentive Fee and
quarterly Consulting Fee, computed as if the effective date of termination were
the last day of the then current calendar quarter.
 
10. Indemnity.
 
(a) In any threatened, pending or completed action, suit, or proceeding to which
Advisor, its shareholders, officers, directors, employees or associated persons
(collectively, “its affiliates”) was or is a party or is threatened to be made a
party by reason of the fact that Advisor is or was a commodity trading advisor
of the Partnership or otherwise, the Partnership and the General Partner jointly
and severally shall indemnify and hold harmless, subject to subsection (b)
below, Advisor and its affiliates against any loss, liability, damage, cost,
expenses (including attorneys’ fees and accountants’ fees), judgments and
amounts paid in settlement actually and reasonably incurred by it or its
affiliates in connection with any action, suit or proceeding if Advisor acted in
good faith and in a manner it reasonably believed to be in or not opposed to the
best interests of the Partnership, and provided that its conduct does not
constitute negligence or a breach of its fiduciary obligations. The termination
of any action, suit or proceeding by judgment, order or settlement shall not, of
itself, create a presumption that Advisor did not act in good faith and in a
manner which it reasonably believed to be in or not opposed to the best
interests of the Partnership.
 
7

--------------------------------------------------------------------------------


 
(b) Any indemnification under subsection (a) above, unless ordered by a court or
administrative forum, shall be made only as authorized in the specific case and
only upon a determination by independent legal counsel in a written opinion that
indemnification is proper in the circumstances because Advisor has met the
applicable standard of conduct set forth in subsection (a) above.
 
(c) To the extent that Advisor or its affiliates has been successful on the
merits or otherwise in defense of any action, suit or proceeding referred to in
subsection (a) above, or in defense of any claim, issue or matter therein, the
provisions of subsection (b) above shall not apply and the Partnership and the
General Partner jointly and severally shall indemnify it or its affiliates
against the expenses, including attorneys’ and accountants’ fees, actually and
reasonably incurred by it or its affiliates in connection therewith.
 
(d) Expenses incurred in defending a threatened or pending civil, administrative
or criminal action, suit or proceeding against Advisor or its affiliates may in
the sole discretion of the General Partner, be paid by the Partnership and the
General Partner jointly and severally in advance of the final disposition of
such action, suit or proceeding, if and to the extent that the person on whose
behalf such expenses are paid shall agree to reimburse the Partnership and/or
the General Partner, as applicable, in the event indemnification is not
permitted under this Section 10.
 
(e) Advisor agrees to indemnify, defend and hold harmless the Partnership, the
General Partner and the General Partner’s shareholders, officers, directors,
employees or associated persons (collectively, “its affiliates”) against all
liabilities incurred by them by reason of any act or omission of Advisor
relating to the Partnership (including costs and expenses of investigating and
defending any claims, demand or suit and attorneys’ and accountants’ fees) if
there has been a final judicial or regulatory determination that such act or
omission materially violated the terms of this Agreement or involved gross
negligence, fraud, recklessness or intentional misconduct on the part of
Advisor.
 
(f) In the event that any claim, dispute or litigation arises between Advisor
and any party other than the Partnership or the General Partner, which claim,
dispute or litigation is unrelated to the Partnership’s business, and if the
Partnership or the General Partner are made a party to such claim, dispute or
litigation by such other party, Advisor shall defend any actions brought in
connection therewith on behalf of the Partnership and/or the General Partner
each of whom agree to cooperate in such defense and Advisor shall indemnify and
hold harmless the Partnership and the General Partner from and with respect to
any amounts awarded to such other party. If any claim, dispute or litigation
arises between the Partnership and/or the General Partner and any party other
than Advisor which claim, dispute or litigation is unrelated to Advisor’s
business, and if Advisor is made a party to such claim, dispute or litigation by
such other party, the Partnership and the General Partner jointly and severally
shall defend any actions brought in connection therewith on behalf of Advisor or
its principals, each of whom agree to cooperate in such defense and the
Partnership and the General Partner jointly and severally shall indemnify and
hold harmless Advisor and its affiliates from and with respect to any amounts
awarded to such other party. Notwithstanding any other provision of this
subsection (f), if, in any claim as to which indemnity is or may be available,
any indemnified party reasonably determines that its interests are or may be, in
whole or in part, adverse to the interests of the
 
8

--------------------------------------------------------------------------------


 
indemnifying party, the indemnified party may retain its own counsel in
connection with such claim and shall be indemnified by the indemnifying party
for any legal or any other expenses reasonably incurred in connection with
investigating or defending such claim.
 
(g) None of the foregoing provisions for indemnification shall be applicable
with respect to default judgments, confessions of judgment or settlements
entered into by the party claiming indemnification (“Indemnitee”) without the
prior consent of the party obligated to indemnify the other party
(“Indemnitor”); provided, however, that should the Indemnitor refuse to consent
to a settlement approved by the Indemnitee, the Indemnitee may affect such
settlement, pay such amount in settlement as it shall deem reasonable and seek a
judicial or regulatory determination with respect to reimbursement by the
Indemnitor of any loss, liability, damage, cost or expenses (including
reasonable attorneys’ and accountants’ fees) incurred by the Indemnitee in
connection with such settlement to the extent such loss, liability, damage, cost
or expense (including reasonable attorneys’ and accountants’ fees) was caused by
or resulted from a material violation of this Agreement by the Indemnitor or
violation of the standard of conduct set forth herein. Notwithstanding the
foregoing, the Indemnitor shall, at all times, have the right to offer to settle
any matters and if the Indemnitor successfully negotiates a settlement and
tenders payment therefore to the Indemnitee, the Indemnitee must either use its
best efforts to dispose of the matter in accordance with the terms and
conditions of the proposed settlement or the Indemnitee may refuse to settle the
matter and continue its defense in which latter event the maximum liability of
the Indemnitor to the Indemnitee shall be the amount of said proposed
settlement.
 
(h) The foregoing provisions for indemnification shall survive the termination
of this Agreement.
 
(i) Advisor acknowledges as to it that the indemnities provided in this
Agreement by the General Partner and the Partnership to Advisor shall be
inapplicable in the event of any liability accruing to the extent, if any,
caused by or based upon Advisor’s misrepresentations, omissions or breach of any
warranty in this Agreement.
 
11. Reallocation of Assets. The General Partner in its sole and absolute
discretion may allocate assets away from or, with Advisor’s consent to, Advisor
as of the first day of any month on 10 days’ prior written notice. Any refusal
by Advisor to accept an allocation of additional assets must be communicated by
Advisor to the General Partner within 8 days prior to the proposed allocation
date after having received the required notice of the proposed allocation from
the General Partner, or on such shorter notice as is acceptable to the General
Partner. Notwithstanding the foregoing, the General Partner may reallocate
assets away from Advisor at any time, if the purpose of the reallocation is to
meet a margin call from the Partnership’s clearing brokers resulting from the
trading activities of another commodity trading advisor engaged by the
Partnership, but only to the extent that such other commodity trading advisor,
whose trading has resulted in the margin call, has no Partnership assets not
committed to Commodity Interest positions. The General Partner shall immediately
notify Advisor and all other affected commodity trading advisors engaged by the
Partnership of any reallocation.
 
12. Complete Agreement. This Agreement among Advisor, the Partnership and the
General Partner shall constitute all agreements between Advisor and the
Partnership, shall
 
9

--------------------------------------------------------------------------------


 
supersede any prior agreements among Advisor, the Partnership and the General
Partner, and no other agreements, verbal or otherwise, shall be binding upon the
parties to this Agreement.
 
13. Assignment and Successors. This Agreement may not be assigned nor the duties
hereunder delegated by either party without the express written consent of the
other party. This Agreement is made solely for the benefit of, and shall be
binding upon, the parties and their respective successors and assigns, and no
other person shall have any right or obligation under it.
 
14. Amendment. This Agreement may not be amended except by a written instrument
signed by the parties.
 
15. Notices. All notices required to be delivered under this Agreement shall be
delivered personally or by registered or certified mail, postage prepaid, return
receipt requested, to (i) Advisor at P.O. Box 6147, Carmel, California
93921-6147, Attn: Patrick Welton; (ii) to the Partnership and the General
Partner at Dearborn Capital Management, L.L.C., 555 West Jackson Boulevard,
Suite 600, Chicago, Illinois, 60604, Attn: David M. Kavanagh; (iii) with a copy
to Jennifer Durham King, Esq., Vedder, Price, Kaufman & Kammholz, P.C., 222
North LaSalle Street, Suite 2600, Chicago, Illinois 60601; or (iv) to any other
address designated by the party to receive the same by written notice similarly
given.
 
16. Notice of Threatened, Pending or Completed Actions, Suits or Proceedings.
 
(a) The General Partner will immediately give written notice to Advisor of
(i) any threatened, pending or completed action, suit or proceedings (including
without limitation any reparations proceedings or administrative proceeding
threatened or instituted under the CE Act) to which the Partnership was or is a
party or is threatened to be a party; and (ii) any judgments or amounts paid by
the Partnership in settlement in connection with any such threatened, pending or
completed action, suit or proceeding.
 
(b) Advisor will immediately give written notice to the General Partner of
(i) any threatened, pending or completed action, suit or proceeding (including
without limitation any reparations proceeding or administrative proceeding
threatened or instituted under the CE Act) to which Advisor was or is a party or
is threatened to be a party; and (ii) any judgments or amounts paid by Advisor
in settlement in connection with any such threatened, pending or completed
action, suit or proceeding.
 
(c) Written notices required to be given pursuant to this Section 16 shall
contain all pertinent information concerning the threatened, pending or
completed action, suit or proceeding and, in the case of any pending or
completed action suit or proceeding, shall include a copy of the complaint,
petition or similar documents asserting a claim.
 
(d) The General Partner and Advisor agree to use their best efforts to maintain
the confidentiality of notices received pursuant to this Section 16 and agree
not to disclose the contents of such notices to persons other than their
affiliates, or except as may be required, in their good faith judgment, by any
applicable law or regulation.
 
10

--------------------------------------------------------------------------------


 
17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois applicable to contracts made
in that State without reference to its conflicts of laws provisions.
 
18. Notional Funds Disclosure. The CFTC requires Advisor to make the following
disclosure to the Partnership:
 
(a) You should request your commodity trading advisor to advise you of the
amount of cash or other assets (Actual Funds) which should be deposited to the
advisor’s trading program for your account to be considered “Fully Funded.” This
is the amount upon which the commodity trading advisor will determine the number
of contracts traded in your account and should be an amount sufficient to make
it unlikely that any further cash deposits would be required from you over the
course of your participation in the commodity trading advisor’s program;
 
(b) You are reminded that the account size you have agreed to in writing (the
“nominal” or “notional” account size) is not the maximum possible loss that your
account may experience; and
 
(c) You should consult the account statements received from your futures
commission merchant in order to determine the actual activity in your account,
including profits, losses and current cash equity balance. To the extent that
the equity in your account is at any time less than the nominal account size,
you should be aware of the following:
 
(i) Although your gains and losses, fees and commissions measured in dollars
will be the same, they will be greater when expressed as a percentage of account
equity.
 
(ii) You may receive more frequent and larger margin calls.
 
(iii) The disclosures which accompany the performance table may be used to
convert the rates of return (“RORs”) in the performance table to the
corresponding RORs for particular partial funding levels.
 
19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but such counterparts shall,
together, constitute only one instrument.
 
11

--------------------------------------------------------------------------------


 
This Agreement has been executed for and on behalf of the undersigned as of the
date first set forth above.
 
NOTICE: THIS AGREEMENT CONTAINS AN AUTOMATIC RENEWAL PROVISION IN SECTION 9
HEREIN.
 
GRANT PARK FUTURES FUND LIMITED PARTNERSHIP
 
By: Dearborn Capital Management, L.L.C.
 
By: Dearborn Capital Management, Ltd.,
its Managing Member
 
 
By: /s/ David M. Kavanagh                            
David M. Kavanagh,
its President
 
 
DEARBORN CAPITAL MANAGEMENT, L.L.C.
 
By: Dearborn Capital Management, Ltd.,
its Managing Member
 
 
       
By:  /s/ David M. Kavanagh                             
David M. Kavanagh,
its President
 
 
WELTON INVESTMENT CORPORATION
 
By: /s/ Patrick Welton                                       
Patrick Welton,
Chief Executive Officer
 
 



12

--------------------------------------------------------------------------------



COMMODITY TRADING AUTHORIZATION
 
___________, 2006
 
Welton Investment Corporation
P.O. Box 6147
Carmel, California 93921-6147
Attn: Patrick Welton
 
Dear Welton Investment Corporation:
 
Grant Park Futures Fund Limited Partnership (the “Partnership”) does hereby
make, constitute and appoint you as its attorney-in-fact to purchase and sell
commodity interests, including futures contracts, forward contracts, options on
futures contracts, forward contracts and on commodities, spot contracts and swap
contracts, through Man Financial Inc., and/or UBS Financial Services Inc., as
clearing brokers in accordance with the Advisory Contract dated as of
__________, 2006 among you, the Partnership and the Partnership’s general
partner, Dearborn Capital Management, L.L.C.
 

 
Very truly yours,
 
GRANT PARK FUTURES FUND LIMITED PARTNERSHIP
 
By: DEARBORN CAPITAL MANAGEMENT, L.L.C.,
its General Partner
 
By: Dearborn Capital Management, Ltd.,
its Managing Member
 
By:_______________________________________
David M. Kavanagh,
its President
 

 
13

 
